Citation Nr: 1739527	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to March 1968.  His decorations include the Combat Infantryman Badge and the Purple Heart Medal with one Oak Leaf Cluster.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159.

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU; he is in receipt of a 60 percent evaluation for his service-connected paralysis of the left radial nerve, incomplete paralysis of the left ulnar nerve, fracture left humerus.  See 38 C.F.R. § 4.16(a).  The Board notes that the Veteran is also service connected for diabetes mellitus type II; a post-operative scar, medial side, right thigh, donor site, skin graft; and residuals, shell fragment wound scars, posterior, neck, back, both arms and forearms.  

The Veteran testified at his March 2017 hearing that after his military service he worked as a construction executive until 2008 when the company he worked for eliminated his position.  He indicated that after losing his job, he began collecting Social Security benefits and later filed for unemployment insurance, which required him to actively look for employment as a prerequisite for receiving benefits.  The Veteran stated in his April 2013 VA Form 9 that he had been actively searching for job opportunities since 2008, initially in the construction industry and then in any and all appropriate, advertised job openings.  He further testified at his hearing that despite his efforts in looking for employment, he was unable to find another job and his unemployment insurance benefits eventually ran out.  The Veteran indicated that he attended numerous interviews with a variety of employers, but ultimately he was not able to get hired.  He stated that he believed his disabilities directly contributed to his difficulties in finding employment.

The medical evidence of record indicates that the Veteran's service-connected disabilities, in particular his left arm disability, affect his ability to obtain and maintain substantially gainful employment.  A December 2010 VA examination found that the Veteran's left arm disability substantially limited his ability to use his arm and his ability to perform physical labor, resulting in substantial effects on his usual occupation.  The examiner stated that he experienced limited range of motion, decreased mobility, decreased manual dexterity, and problems with lifting and carrying.  The examiner also noted that the Veteran's left arm disability had grown progressively worse since onset.  Even though the examiner found that the Veteran's disabilities had a substantial effect on his occupational activities, he opined that it did not affect his ability to obtain sedentary employment.

Conversely, a June 2011 letter from the Veteran's private physician stated that, after reviewing his medical records, it was his opinion that the Veteran's paralysis of the left arm and diabetes condition hindered his ability to maintain gainful employment.

A February 2013 VA examination stated that neither the Veteran's service-connected scars nor his diabetes mellitus would affect his ability to obtain employment requiring sedentary or physical activity.  However, the examiner did indicate that the Veteran's left arm disability could affect his employability.   The February 2013 examiner indicated that the Veteran experienced mild constant pain in his left upper extremity, moderate intermittent pain in his left upper extremity, severe parasthesias and/or dysesthesias in his left upper extremity and severe numbness in his left upper extremity.  The examiner indicated that the Veteran's muscle strength for left elbow extension and flexion, left wrist extension and flexion, and left hand grip and pinch were all below normal strength.  He noted that the Veteran had decreased sensation in the left shoulder area, left inner and outer forearm, and left hand and fingers.  He further indicated that he had moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the left ulnar nerve, moderate incomplete paralysis of the left musculocutaneous nerve and severe incomplete paralysis of the left middle radicular group.  He also stated that due to the loss of sensation in his left arm and fracture of his left humerus, status post surgery, the Veteran's left arm function would be diminished in lifting and carrying items greater than 15 pounds, and other activities requiring both arms such as pushing, pulling, climbing, and crawling.  The examiner noted that the Veteran would experience difficulty with fine movement of his left hand, as he had limited extension and flexion of his wrist. The examiner also remarked that the Veteran had limited extension and flexion of his left elbow and concluded that his medical conditions would limit his occupational choices but would not preclude his obtaining employment in more sedentary positions.

The Veteran also described his difficulty in performing everyday tasks during his March 2017 hearing.  He testified that, although he underwent operations after being injured in order to provide him some degree of mobility in his left arm and hand, he had very limited used of his limb and was unable to lift boxes or even easily handle small objects, such as currency.  He also indicated that his disability causes his arm to hang out to the side and that he often inadvertently hits it on door frames and other objects resulting in injury.

Although there are conflicting medical opinions as to the effect of the Veteran's disabilities on his ability to obtain employment in sedentary positions, the Board finds that the preponderance of the evidence indicates that the severity of the Veteran's service-connected disabilities significantly impact his ability to obtain and maintain substantially gainful employment  As indicated by the Veteran's March 2017 hearing testimony, he was released by his previous employer due to the elimination of his position and has been unable to obtain any employment, in the construction industry or otherwise, since that time.  Furthermore, the Veteran's private physician opined that his service connected disabilities affected his overall employability, and VA examinations revealed that the Veteran has severely limited use of his left arm. .  Based upon the Veteran's statements, his medical records, and information received concerning his past employment and earnings, the Board finds that the preponderance of the evidence supports a finding for entitlement to a TDIU.

Accordingly, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background, and entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


